UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6203



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LARON GRIFFIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-97-943)


Submitted:   April 24, 2003                   Decided:   May 2, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Laron Griffin, Appellant Pro Se.    Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Laron Griffin appeals from the district court’s order denying

his motion for reconsideration of the district court’s denial of

his motion for reduction of sentence based on his acceptance of

responsibility.   The district court lacked authority to reduce

Griffin’s sentence on this basis.     See 18 U.S.C. § 3582(c) (2000);

Fed. R. Crim. P. 35.   Accordingly, we affirm the district court’s

order denying Griffin’s motion.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2